Fourth Court of Appeals
                               San Antonio, Texas
                                     March 30, 2020

                                   No. 04-19-00692-CR

                                    Gabriel RAMOS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR1778
                    Honorable Catherine Torres-Stahl, Judge Presiding


                                     ORDER

    The Appellant’s Motion for Extension of Time to File the Appellant’s Brief is hereby
GRANTED. Time is extended to April 27, 2020.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court